Citation Nr: 0614603	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 
24, 1999, for the assignment of a 70 percent disability 
rating for schizophrenia.

2.  Entitlement to an effective date earlier than February 
24, 1999, for the assignment of a total rating for 
compensation purpose based on individual unemployability due 
to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1991 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted an increased 70 percent rating for schizophrenia and 
TDIU effective from February 24, 1999.  The Board remanded 
the case for additional development in October 2003.  
Although the issue of entitlement to Dependent's Educational 
Assistance benefits was included as an issue remaining on 
appeal in a September 2005 supplemental statement of the 
case, in correspondence dated in August 2005 the veteran 
stated the issue had been resolved by a May 2005 rating 
decision.  Therefore, the issues listed on the title page of 
this decision are the only matters for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran's claim for entitlement to an increased 
rating for schizophrenia was received by VA on May 10, 1994; 
a formal TDIU claim was received in August 1994.

3.  The evidence shows the veteran was considered totally and 
permanently disabled as a result of his service-connected 
psychiatric disability by a February 1999 VA examiner 
affirming the veteran's May 10, 1994, claim as to the extent 
of his disability; there is no evidence of any earlier 
unadjudicated formal or informal increased rating claim nor 
any factually ascertainable evidence demonstrating an 
increased rating was warranted in the year prior to VA's 
receipt of the claim on May 10, 1994.


CONCLUSIONS OF LAW

1.  The criteria for an effective date from May 10, 1994, for 
the assignment of a 100 percent disability rating for 
schizophrenia have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.400, 4.16, 4.130, 4.132 
(effective before and after November 7, 1996).

2.  The claim for an earlier effective date for the 
assignment of TDIU is dismissed.  38 U.S.C.A. §  7104 (a) 
(West 2002); 38 C.F.R. §§  20.1302 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims and of which parties were expected to provide such 
evidence including by correspondence dated in February 2004.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (herein 
after "the Court") issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  To the 
extent that there may be any deficiency of notice or 
assistance in this case, there is no prejudice to the 
appellant in proceeding with these issues given the favorable 
nature of the Board's decision.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2005).  The effective 
date of an evaluation and award of compensation for an 
increased rating claim is the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

The Court has also held that a total rating based upon 
individual unemployability was merely an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under VA's Schedule for Rating Disabilities.  
See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see 
also Roberson v. Principi, 251 F.3d 1378 (2001).  The Court 
further held that a claim for a total disability rating based 
on individual unemployability was reasonably raised when a 
claimant, whose schedular rating met the minimum criteria 
under 38 C.F.R. § 4.16(a), requested entitlement to an 
increased rating and when there was evidence of current 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  Norris, 12 Vet. App. at 
421.

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

During the course of this appeal the regulations for rating 
psychiatric disabilities were revised, effective November 7, 
1996.  VA's General Counsel, in a precedent opinion, has held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Rating Schedule, prior to November 7, 1996, provided a 10 
percent disability rating for mild impairment of social and 
industrial adaptability, a 30 percent disability rating with 
evidence of "definite" impairment of social and industrial 
adaptability, a 50 percent disability rating for mental 
disorders when there was evidence of "considerable" 
impairment of social and industrial adaptability, a 
70 percent rating for "severe" impairment of social and 
industrial adaptability, and a 100 percent rating where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
there was a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders (effective before 
November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would qualify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  In a precedent opinion, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 2002).

The Rating Schedule effective after November 7, 1996, 
provides a 70 percent rating with evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (West 2002), Diagnostic Code 9411 (2005).  
Nomenclature employed in the schedule is based upon the DSM-
IV (American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.)), which 
includes the global assessment of functioning (GAF) scale.  
See 38 C.F.R. § 4.130.  GAF scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

The Rating Schedule, prior to November 7, 1996, provided that 
in cases where the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation and the evidence demonstrated the disorder 
precluded a veteran from securing or following a 
substantially gainful occupation a 100 percent schedular 
rating shall be assigned.  38 C.F.R. § 4.16(c) (effective 
before November 7, 1996).  VA law presently provides that a 
total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  

In this case, the veteran contends that he has been totally 
disabled since his discharge from active service and that 
effective dates should be assigned from the date of his claim 
on May 10, 1994.  The Board notes that service connection was 
established for a paranoid disorder in a February 1993 rating 
decision.  A review of the record reveals that the veteran 
was notified of that decision and his appellate rights by 
correspondence dated March 9, 1993.  Correspondence received 
on April 29, 1994, indicated an intent to appeal, but was not 
accepted as a timely notice of disagreement.  Therefore, the 
February 1993 rating decision became final.  

The veteran's May 10, 1994, correspondence requested the 
claim for an increased rating be reopened and a 30 percent 
rating was subsequently assigned for a psychotic disorder 
with paranoid delusions in an October 1995 rating decision.  
The October 2000 rating decision from which this appeal 
arises granted an increased 70 percent rating for paranoid 
type schizophrenia and entitlement to TDIU effective from 
February 24, 1999.  VA records show this mental disorder is 
the veteran's only compensable service-connected disability.

Social Security Administration (SSA) records were received 
during the course of the veteran's appeal for an increased 
rating showing disability benefits were granted for paranoid 
schizophrenia beginning in July 1991.  A VA medical report 
dated March 24, 1994, noted the veteran had a history of 
psychoses and that he was requesting a referral for fee basis 
treatment.  There was no evidence of any indication in that 
report of a claim for increased disability.

A September 1994 VA examination included Axis I diagnoses of 
paranoid schizophrenia and severe psychotic disorder due to 
brain atrophy with paranoid delusions.  A GAF score of 50 was 
provided.  It was noted the veteran was seen without benefit 
of a review of his claims folder or hospital records, but 
that he reported he was unable to work because of this 
disorder.  A February 1999 examination included similar 
diagnoses and assigned a GAF score of 45.  It was the opinion 
of the February 1999 VA examiner that the veteran was totally 
and permanently disabled as a result of his service-connected 
psychiatric disability.

Based upon the evidence of record, the Board finds the 
February 1999 VA examiner's opinion, which was based upon an 
examination and review of the claims file, persuasively 
describes the veteran's social and occupational impairment 
due to his service-connected psychiatric disability.  The 
opinion, in essence, affirms the veteran's May 10, 1994, 
claim as to the extent of his disability and is consistent 
with the September 1994 examiner's diagnosis of a severe 
psychiatric disability.  The Board also notes there is no 
evidence of any earlier unadjudicated formal or informal 
increased rating claim nor any factually ascertainable 
evidence demonstrating an increased rating was warranted in 
the year prior to VA's receipt of the claim on May 10, 1994.  
Therefore, the Board finds the assignment of a 100 percent 
disability rating for schizophrenia effective date from 
May 10, 1994, but no earlier, is warranted.  The claim for an 
earlier effective date for the assignment of TDIU on the 
merits has become moot by virtue of the above grant of 
benefits and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).
.  


ORDER

Entitlement to an effective date from May 10, 1994, for the 
assignment of a 100 percent disability rating for 
schizophrenia is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an earlier effective date for the assignment 
of TDIU is dismissed.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


